Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) dated December 8, 2015, by
and between EZTD Inc., a Delaware corporation having an address at 6 Yehezkel
Koifman St., Tel Aviv, Israel 68012 (the “Company”), and Raffaele Mincione,
having its registered address at Giassa Da Las Barrieras 12, 7505 Celerina,
Svizzera (the “Purchaser”). The Company and the Purchaser (collectively referred
to herein, the "Parties") agree as follows:

 

ARTICLE 1
PURCHASE AND SALE

 

1.1    Closing.

 

(a) Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the "Closing") shall be held
remotely via the exchange of documents and signatures concurrently with the
execution of this Agreement or such other time as shall be agreed upon, orally
or in writing, by the Purchaser and the Company.

 

(b) Securities Purchased. At the Closing the Company will sell and the Purchaser
will purchase the following securities of the Company for an aggregate purchase
price of 1,500,000 Euros (One Million Five Hundred Thousand Euros) equivalent to
$1,600,000 (One Million Six Hundred Thousand US Dollars) (the “Purchase Price”),
as follows:

 

(i) 6,400,000 (Six Million Four Hundred Thousand) shares of the Company’s Common
Stock $0.001 par value at a price of $0.25 per share corresponding to an
aggregate purchase price of 1,500,000 Euros (One Million Five Hundred Thousand
Euros) referred to hereinafter as the "Securities" or the “Shares”.

 

(c) Closing Deliveries. Subject to the following provisions of this clause, at
or prior to the Closing, the following transactions will take place, all of
which shall be deemed to have occurred simultaneously and no transaction shall
be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered: (1) the
Purchaser shall pay the purchase price to the Company, by way of a bank transfer
to the Company's account, in immediately available funds, to the bank account of
which details shall be delivered to the Purchaser by the Company, (2) the
Company shall issue and allot to the Purchaser, no later than forty five (45)
days following the Closing, the Shares, and (3) each Party shall deliver to the
other Party copies of resolutions taken by its board of directors (or other
similar governing body) approving the execution and delivery of this Agreement,
and all the transactions contemplated hereunder.

 

THE PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASER WILL RECOVER ALL OR
ANY PORTION OF THIS INVESTMENT.

 

  

 

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

 

2.1    Representations and Warranties of the Company.

 

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Shares, has been duly authorized by all necessary action on the
part of the Company. This Agreement is the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

(c) Issuance of the Securities. The Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and no assessable.

 

(d) Material Adverse Changes. Except as listed in Schedule 2.1(d), as of
September 30, 2015 onwards there has not been:

 

(i)     any material adverse change in the assets, liabilities, financial
condition, business or prospects of the Company;

 

(ii)    any damage, destruction or loss, materially affecting the assets,
business, properties, condition (financial or otherwise) of the Company;

 

(iii)   any waiver or compromise by the Company of a material right or of a
material debt owed to it;

 

(iv)   any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business;

 

(v)    any material change or amendment to a material contract or arrangement by
which the Company or any of their respective assets or properties is bound or
subject;

 

(vi)   any material change in any compensation arrangement or agreement with any
employee, officer, director or shareholder of the Company;

 

(vii)  any sale, assignment or transfer of any and all intellectual property of
the Company, including but not limited to, whether or not patentable, including
without limitation, all patents, trademarks, service marks, trade names,
copyrights, trade secrets, information, licenses, proprietary rights, processes
and concepts;

 

(viii) any resignation or termination of employment of any officer or key
employee of the Company; and the Company, to the best of its knowledge, does not
know of any impending resignation or termination of employment of any such
officer or key employee;

 

(ix)    receipt of written notice that there has been a loss of, or material
order cancellation by, any major customer or business associate of the Company;

 

(x)     any mortgage, pledge, transfer of any interest or equity of any
individual or entity (including without limitation any right to acquire, option,
or right of pre-emption, or right of first refusal) or any mortgage, charge,
pledge, lien, or assignment, or any other encumbrance or security interest or
arrangement of whatsoever nature over or in the relevant property in, or lien,
created by the Company and/or by its subsidiary, with respect to any of their
respective material properties or assets;

 

 2 

 

 

(xi)    any loans or guarantees made by the Company to or for the benefit of
their respective employees, officers or directors, or any members of their
respective immediate families, other than travel advances and other advances
made in the ordinary course of its business;

 

(xii)   any declaration, setting aside or payment or other distribution in
respect of the share capital of the Company or any direct or indirect
redemption, purchase or other acquisition of any of such share capital by the
Company;

 

(xiii)  any other event or condition of any character that might have a material
adverse affect on the assets, properties, financial condition, operating results
or business of the Company (as such business is presently conducted and as it is
proposed to be conducted); or

 

(xiv)  any agreement or commitment by the Company to do any of the things
described in this Section 2.1(d).

 

2.2    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as follows:

 

(a) Organization; Authority. If the Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser. This
Agreement has been duly executed by the Purchaser, and is the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, including the U.S. Securities and Exchange Commission, is required on
the part of the Purchaser in connection with the execution and delivery of this
Agreement, or the offer, sale, and delivery of the Securities as contemplated by
this Agreement.

 

(b) Own Account; Investment Intent. The Purchaser is acquiring the Securities as
principal for its own account for investment purposes only and not and will not
acquire the Shares with a view to or for distributing or reselling them in
violation of the Securities Act of 1933, as amended (the “Securities Act”) or
any applicable state securities law, has no present intention of distributing
any of them in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding their distribution of such
Securities. The Purchaser understands that the Securities included therein are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities laws. The Purchaser is acquiring the Securities
and each part thereof hereunder in the ordinary course of its business.

 

(c) Regulation S. The Purchaser makes the following representations related to
Regulation S under the Securities Act: (i) it is not a “U.S. Person” as that
term is defined in Rule 902 of Regulation S under the Securities Act; and
received all communications relating to the issuance of the Shares, and executed
all documents relating thereto, outside the United States; and (ii) it agrees to
resell the Shares only in accordance with the provisions of Regulation S, or
pursuant to another available exemption from the registration requirements of
the Securities Act, and further agrees not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act.

 

 3 

 

 

(d) Experience of Such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment.

 

(e) Opportunity to Conduct Due Diligence. The Purchaser was granted the
opportunity to conduct, and has conducted, due diligence prior to entering into
the transactions contemplated by this Agreement. The Purchaser has read this
Agreement and is familiar with the terms of the Securities. In making the
decision to purchase the Securities, the Purchaser and the Purchaser’s advisors
have, prior to any sale to the Purchaser, been given access and the opportunity
to examine all books and records of the Company, all contracts and documents
relating to the Company, and an opportunity to ask questions of, and to receive
answers from, the Company and to obtain any additional information necessary to
verify the accuracy of the information provided to the Purchaser. The Purchaser
and the Purchaser’s advisors have been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities that have been requested. The only
representations and warranties being given to the Purchaser by the Company,
express or implied, at law or in equity, with respect to the Company, the
Securities and\or the Company's business, are as explicitly contained in this
Agreement.

 

(f) Advice. The Company and its counsel have not provided to the Purchaser any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Purchaser has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES

 

3.1    Transfer Restrictions.

 

(a) The Purchaser hereby acknowledges that the Securities and any part thereof
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an affiliate of a
Purchaser or in connection with a pledge, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
such opinion shall be reasonably satisfactory to the Company, to the effect that
such transfer does not require registration of such transferred Shares under the
Securities Act.

 

 4 

 

 

(b) The Purchaser agrees to the imprinting, so long as is required, of a legend
on any of the Shares in the following form:

 

[THESE SHARES] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

3.2    Non Compete. Purchaser undertakes that for so long as it is a shareholder
of the Company and for a period of twelve (12) months thereafter, it shall : (i)
not engage in any activity that directly and\or indirectly competes with the
business of the Company, (ii) not hold ownership interest in any firm or
corporation that directly and\or indirectly competes with the Company, other
than passive holdings representing less than five percent (5%) of any such firm
or corporation, and (iii) refrain from any potential conflict of interests with
the Company.

 

3.3    Confidentiality. Subject to applicable law, each Party agrees to keep
this Agreement in strict confidence and that it shall not, without the prior
written consent of the other Party, disclose any information relating to the
other Party other than disclosure to the representatives and\or advisors of such
Party, on a "need to know" basis or as required under applicable law. For the
avoidance of doubt, the aforesaid shall not include any information which: (a)
is or becomes generally available to the general public other than as a result
of a breach of an undertaking hereunder, or (b) is or becomes available to a
Party through a disclosure by a third party.

 

ARTICLE 4
MISCELLANEOUS

 

4.1    Fees and Expenses. Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party in connection with this Agreement. Purchaser acknowledges
that the Company may pay a transaction fee to finders.

 

4.2    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (b) upon
actual receipt by the Party to whom such notice is required to be given.

 

4.3    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors. This Agreement is not
assignable by either Party.

 

4.4    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to conflict of laws principles. Each Party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a Party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each Party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of this Agreement).

 

4.5    Survival of Representations. The Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.

 

4.6    Changes in Representations. The Purchaser agrees to notify the Company
immediately of any change in the representations, warranties or information
pertaining to the Purchaser contained herein.

 

[Signature page immediately follows]



 

 5 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EZTD, INC.



          By: /s/ Shimon Citron     /s/ Raffaele Mincione Name: Shimon Citron  
Name: Raffaele Mincione Title: CEO      





 

 

6

 

